1 So. 3d 1257 (2009)
Federico ESPINOZA, Appellant,
v.
STATE of Florida, Appellee.
No. 2D08-690.
District Court of Appeal of Florida, Second District.
February 11, 2009.
James Marion Moorman, Public Defender, and Jean-Jacques A. Darius, Special Assistant Public Defender, Bartow, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Donna S. Koch, Assistant Attorney General, Tampa, for Appellee.
DAVIS, Judge.
Federico Espinoza challenges his convictions and sentences for trafficking in cocaine, 200 grams, and conspiracy to traffic in cocaine, 200 grams. We affirm but write to note that because Espinoza entered negotiated guilty pleas to the charges without reserving his right to appeal any dispositive issues, he is limited to raising the following issues on appeal: (1) lack of subject matter jurisdiction; (2) violation of plea agreement, if preserved by a motion to withdraw plea; (3) voluntariness of plea, if preserved by motion to withdraw plea; or (4) a sentencing error, if preserved. See Fla. R.App. P. 9.140(b)(2)(A)(ii).
As such, Espinoza cannot now challenge the denial of his motion to suppress. Additionally, his attempts to attack the voluntariness of his plea are not preserved for appeal because he has not filed a motion to withdraw plea with the trial court. Finally, Espinoza argues that it was fundamental error and a double jeopardy violation to sentence him for both conspiracy to traffic in cocaine and trafficking in cocaine. We disagree. See Ramos v. State, 529 So. 2d 807, 808 (Fla. 2d DCA 1988) ("[T]he legislature plainly stated its intent to punish conspiracy to traffic in cocaine separate[ly] from the act of trafficking in that substance.").
Affirmed.
SILBERMAN and VILLANTI, JJ., concur.